       Case 4:15-cv-00613-FRZ Document 95 Filed 09/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Ronnie Roy Vera,                              No. CV 15-613-TUC-FRZ (DTF)
10                         Petitioner,              ORDER
11    v.
12    David Shinn,
13                         Respondent.
14
15
16          This case is referred to Magistrate Judge D. Thomas Ferraro for all pretrial
17   proceedings and report and recommendation in accordance with the provisions of 28
18   U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2 of the Rules of Practice of the United
19   States District Court for the District of Arizona, Local Rules of Civil Procedure.
20          Magistrate Judge Ferraro issued his Report and Recommendation on May 21, 2020,
21   recommending that the District Court decline to exercise its authority and deny Petitioner's
22   Motion for Expedited Hearing and Release From Custody.
23          Petitioner filed an objection to which Respondent filed a response in opposition.
24          Before the Court for consideration are Petitioner's motion (Doc. 73), the response
25   in opposition (Doc. 76), Petitioner's reply (Doc. 77), and all supplementation and
26   amendments thereto; the Report and Recommendation (Doc. 79); Petitioner’s objection
27   (Doc. 83), Respondent's response to the objection (Doc. 89), Petitioner's reply (Doc. 91),
28   and Petitioner's amendments, corrections and supplementation thereto.
       Case 4:15-cv-00613-FRZ Document 95 Filed 09/14/20 Page 2 of 2



 1          Upon an independent review of the pleadings, the Report and Recommendation, and
 2   all filings, the Court finds no substantive authority to grant the relief requested; therefore,
 3   the findings and recommendation of the Magistrate Judge shall be adopted. Accordingly,
 4          IT IS ORDERED that the Report and Recommendation (Doc. 79) is hereby
 5   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
 6          IT IS FURTHER ORDERED that Petitioner's Motion for Expedited Hearing and
 7   Release From Custody (Doc. 73) is denied at this time;
 8          IT IS FURTHER ORDERED that all other pending matters are denied as moot;
 9          IT IS FURTHER ORDERED that this habeas matter shall remain referred to
10   Magistrate Judge Ferraro for further proceedings and report and recommendation in
11   accordance with the provisions of 28 U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2
12   of the Rules of Practice of the United States District Court for the District of Arizona, Local
13   Rules of Civil Procedure.
14
15          Dated this 11th day of September, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
